                                                  Notice Recipients
District/Off: 0314−5                         User: CGambini           Date Created: 9/10/2019
Case: 5:16−bk−02980−RNO                      Form ID: pdf010          Total: 2


Recipients of Notice of Electronic Filing:
aty         James Warmbrodt            jwarmbrodt@kmllawgroup.com
aty         Philip W. Stock         pwstock@ptd.net
                                                                                                TOTAL: 2




    Case 5:16-bk-02980-RNO Doc 33-1 Filed 09/10/19 Entered 09/10/19 14:25:09                         Desc
                      PDF All Chatty.pdf: Notice Recipients Page 1 of 1
